ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-108, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that TERENCE JOHN DAHL of RIDGEWOOD, who was admitted to the bar of this State in 2003, should be reprimanded for violating RPC 1.4(b) (failure to comply with client’s reasonable requests for information), and good cause appearing;
It is ORDERED that TERENCE JOHN DAHL is hereby reprimanded; and it is further
*478ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.